       Case 15-01476                Doc 62         Filed 03/15/20 Entered 03/15/20 23:21:31                           Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Nina F. Hutton−McGlown                                         Social Security number or ITIN   xxx−xx−1998

                      First Name   Middle Name   Last Name                           EIN    _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN    _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 15−01476




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Nina F. Hutton−McGlown

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               March 13, 2020                                               For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 15-01476       Doc 62    Filed 03/15/20 Entered 03/15/20 23:21:31                Desc Imaged
                                Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
           Case 15-01476     Doc 62     Filed 03/15/20 Entered 03/15/20 23:21:31            Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 15-01476-JBS
Nina F. Hutton-McGlown                                                                  Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1            User: dwilliams             Page 1 of 2                   Date Rcvd: Mar 13, 2020
                                Form ID: 3180W              Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 15, 2020.
db             +Nina F. Hutton-McGlown,     2219 Tanglewood Drive, Apt. 3A,     Hammond, IN 46323-1321
22826620       +Chasmccarthy,    705 North East Str,     Bloomington, IL 61701-3045
22826621        Chicago Imaging, LTD.,    PO Box 3183,     Carol Stream, IL 60132-3183
22826623        Comcast,    Bankruptcy Department,    11621 E. Marginal Way 5,     Tukwila, WA 98168-1965
22826625       +Commonwealth Financial,     245 Main St,    Dickson City, PA 18519-1641
22826627       +Dependon Collection Se,     Attn: Bankruptcy,    Po Box 4833,    Oak Brook, IL 60522-4833
22826628       +Emergency Room Providers, SC,     Dept 10264, PO Box 87618,     Chicago, IL 60680-0618
22826629       +Fed Loan Serv,    Po Box 61047,    Harrisburg, PA 17106-1047
22826630       +Illinois Collection Service/ICS,     Illinois Collection Service,     Po Box 1010,
                 Tinley Park, IL 60477-9110
23161298       +Mack Industries, Ltd.,    c/o Ronald R. Peterson, Trustee,      353 N. Clark St., Ste. 3800,
                 Chicago, IL 60654-3477
22826632       +Med Business Bureau,    Po Box 1219,     Park Ridge, IL 60068-7219
22826633        Medsource LLC-Chic, IL,     PO Box 1248,    Bloomington, IL 61702-1248
22826637        Oaklawn Radiology Imaging Consultan,      37241 Eagle Way,    Chicago, IL 60678-1372
22826641       +Trust Rec Sv,    541 Otis Bowen Dri,     Munster, IN 46321-4158
23195357        U.S.Department of Education,     C/O FedLoan Servicing,    P.O.Box 69184,
                 Harrisburg PA 17106-9184
22826642        Us Dept Ed,    Po Box 4222,    Iowa City, IA 52244

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: bncnotice@tomvaughntrustee.com Mar 14 2020 01:35:30         Tom Vaughn,
                 55 E. Monroe Street, Suite 3850,    Chicago, IL 60603-5764
22826636        EDI: GMACFS.COM Mar 14 2020 05:13:00       Nuvell Credt,    5700 Crooks Rd Ste 301,
                 Troy, MI 48098
22826618       +E-mail/Text: SRCO-Bankruptcy@advocatehealth.com Mar 14 2020 01:35:40
                 Advocate South Suburban Hospital,    17800 Kedzie Avenue,     Hazel Crest, IL 60429-0989
23081867       +E-mail/Text: bankruptcy@cavps.com Mar 14 2020 01:35:06        Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,    Valhalla, NY 10595-2321
22826622        EDI: COMCASTCBLCENT Mar 14 2020 05:08:00       Comcast,    PO Box 3002,
                 Southeastern, PA 19398-3002
22826624        E-mail/Text: comedbankruptcygroup@exeloncorp.com Mar 14 2020 01:35:31         Commonwealth Edison,
                 Bankuptcy Department,    3 Lincoln Center,    Oak Brook Terrace, IL 60181-4204
22826626       +EDI: CMIGROUP.COM Mar 14 2020 05:08:00       Credit Management Lp,     4200 International Pkwy,
                 Carrollton, TX 75007-1912
26826934        E-mail/Text: rev.bankruptcy@illinois.gov Mar 14 2020 01:34:39
                 Illinois Department of Revenue Bankruptcy Section,      PO Box 19035,
                 Springfield, IL 62794-9035
22826631        EDI: IRS.COM Mar 14 2020 05:13:00      IRS,    Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
22826635        E-mail/Text: bankrup@aglresources.com Mar 14 2020 01:33:30        Nicor Gas,
                 Bankruptcy Dept. PO Box 190,    Aurora, IL 60507-0190
22869296        EDI: GMACFS.COM Mar 14 2020 05:13:00       Nuvell Credit Company,    PO Box 130424,
                 Roseville, MN 55113-0004
22826638       +E-mail/PDF: resurgentbknotifications@resurgent.com Mar 14 2020 01:43:45
                 Pinnacle Credit Service,    Attn: Bankruptcy,    Po Box 640,    Hopkins, MN 55343-0640
22826639       +EDI: SWCR.COM Mar 14 2020 05:13:00      Southwest Credit Card Service,      2629 Dickerson Parkway,
                 Carrollton, TX 75007-4458
22826640       +EDI: SWCR.COM Mar 14 2020 05:13:00      Southwest Credit Systems, Inc.,
                 4120 International Parkway,    Suite 100,    Carrollton, TX 75007-1958
22826643       +EDI: VERIZONCOMB.COM Mar 14 2020 05:08:00       Verizon,    Bankruptcy Nat’l Recovery Dept,
                 PO Box 26055,   Minneapolis, MN 55426-0055
22826644       +EDI: BLUESTEM Mar 14 2020 05:13:00      Webbank/fingerhut Fres,     6250 Ridgewood Rd,
                 Saint Cloud, MN 56303-0820
23203720       +E-mail/Text: bankrup@aglresources.com Mar 14 2020 01:33:31        nicor gas,    po box 549,
                 aurora il 60507-0549
                                                                                                TOTAL: 17

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
22826619       ##+Allied Collection Services,   8550 Balboa Blvd,   Suite 232,   Northridge, CA 91325-5806
22826634       ##+Midwest Coll Services,   2026 N University St,   Peoria, IL 61604-3173
                                                                                              TOTALS: 0, * 0, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.     Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
          Case 15-01476            Doc 62       Filed 03/15/20 Entered 03/15/20 23:21:31                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: dwilliams                    Page 2 of 2                          Date Rcvd: Mar 13, 2020
                                      Form ID: 3180W                     Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 15, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 13, 2020 at the address(es) listed below:
              David M Siegel    on behalf of Debtor 1 Nina F. Hutton-McGlown davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 3
